THE THIRTEENTH COURT OF APPEALS

                                   13-17-00226-CR


                          MARTIN VAZQUEZ GUTIERREZ
                                     v.
                             THE STATE OF TEXAS


                                 On Appeal from the
                      22nd District Court of Hays County, Texas
                            Trial Cause No. CR-16-0239


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

January 25, 2018